People v Williams (2019 NY Slip Op 08492)





People v Williams


2019 NY Slip Op 08492


Decided on November 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2019

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kern, JJ.


10406 2597/15

[*1] The People of the State of New York, Respondent,
vMichael Williams, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Beulah Agbabiaka of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Laura E. Meehan of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J. at suppression hearing; Ellen N. Biben J. at plea; Charles H. Solomon, J. at sentencing), rendered August 17, 2017, convicting defendant of kidnapping in the second degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The record supports the hearing court's finding that the lineup at which defendant was identified was not unduly suggestive (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 U.S. 833 [1990]). Although defendant was the only person wearing shorts in the lineup conducted several days after the crime, a fair reading of the investigating detective's testimony fails to support defendant's assertion that the identifying witness had described defendant as wearing shorts, let alone that this was a "prominent" feature of the witness's detailed description. In any event, the shorts (worn in July), and the other clothing features that defendant cites as suggestive were generic and ordinary articles of clothing (see People v McBride, 14 NY3d 440, 448 [2010]; People v Gilbert, 295 AD2d 275, 277 [1st Dept 2002], lv denied 99 NY2d 558 [2002]), and there is no reason to believe that defendant was singled out for identification.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2019
DEPUTY CLERK